     Case 17-81026         Doc 41      Filed 03/08/19 Entered 03/08/19 14:36:08                 Desc Main
                                         Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: KUPITZ, PEGGY BOND                                      §    Case No. 17-81026
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JAMES E. STEVENS, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $111,284.00                          Assets Exempt: $6,537.50
 (without deducting any secured claims)
 Total Distribution to Claimants:$480.82               Claims Discharged
                                                       Without Payment: $45,345.85

 Total Expenses of Administration:$4,359.18


         3) Total gross receipts of $     4,840.00       (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $4,840.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-81026           Doc 41       Filed 03/08/19 Entered 03/08/19 14:36:08                      Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                         $217,750.00             $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           4,359.18          4,359.18           4,359.18

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                     44,392.00          19,785.67          19,785.67            480.82

                                          $262,142.00         $24,144.85         $24,144.85         $4,840.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on April 29, 2017.
  The case was pending for 19 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/12/2018                 By: /s/JAMES E. STEVENS
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-81026             Doc 41        Filed 03/08/19 Entered 03/08/19 14:36:08                           Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                          UNIFORM                                  $ AMOUNT
              DESCRIPTION
                                                                                         TRAN. CODE 1                              RECEIVED
     14k gold diamond ring 1/2 ct center stone                                           1129-000                                     500.00

     14k gold rope chain w/ 3.40 ct round diamond                                        1129-000                                    4,340.00


    TOTAL GROSS RECEIPTS                                                                                                            $4,840.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                          UNIFORM                                  $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                         TRAN. CODE                                   PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                               $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
 NOTFILED         Wellso Fargo Home Mortgage           4110-000             217,750.00            N/A                    N/A                      0.00


    TOTAL SECURED CLAIMS                                                   $217,750.00                  $0.00             $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS           CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED            PAID
                                                       CODE
 Trustee Compensation - JAMES E. STEVENS                    2100-000            N/A                 1,210.00            1,210.00           1,210.00

 Attorney for Trustee Expenses (Trustee                     3120-000            N/A                     165.00           165.00                 165.00
 Firm) - Barrick, Switzer, Long, Balsley &
 Other - Barrick, Switzer, Long, Balsley &                  3210-000            N/A                 2,892.50            2,892.50           2,892.50
 Van Evera
 Other - Rabobank, N.A.                                     2600-000            N/A                      10.00            10.00                  10.00




UST Form 101-7-TDR (10/1/2010)
             Case 17-81026       Doc 41    Filed 03/08/19 Entered 03/08/19 14:36:08                        Desc Main
                                             Document     Page 4 of 9
 Other - Rabobank, N.A.                     2600-000            N/A                     10.00         10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                     10.00         10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                     10.00         10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                     10.00         10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                     10.00         10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                     10.00         10.00             10.00

 Other - INTERNATIONAL SURETIES, LTD.       2300-000            N/A                      1.68          1.68              1.68

 Other - Rabobank, N.A.                     2600-000            N/A                     10.00         10.00             10.00

 Other - Rabobank, N.A.                     2600-000            N/A                     10.00         10.00             10.00

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                     $4,359.18       $4,359.18       $4,359.18
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS                 CLAIMS              CLAIMS         CLAIMS
                                         TRAN.
                                                     SCHEDULED              ASSERTED            ALLOWED          PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                          $0.00         $0.00              $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                 CLAIMS
   CLAIM                                             SCHEDULED              ASSERTED             CLAIMS         CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form          (from Proofs of      ALLOWED          PAID
                                         CODE              6E)                  Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00                  $0.00         $0.00              $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                 CLAIMS
   CLAIM                                             SCHEDULED              ASSERTED             CLAIMS         CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form          (from Proofs of      ALLOWED          PAID
                                         CODE              6F)                  Claim)
      1     Discover Bank               7100-000            18,351.00             18,351.83       18,351.83            445.97

      2     Capital One, N.A.           7100-000                    0.00            1,240.92       1,240.92             30.16

      3     U.S. Bankruptcy Court -     7100-001          N/A                          192.92       192.92               4.69
            Quantum3 Group LLC as agent
 NOTFILED   First Usa Bank N A          7100-000                    0.00         N/A                 N/A                 0.00

 NOTFILED   Kohls/Capital One           7100-000             1,287.00            N/A                 N/A                 0.00



UST Form 101-7-TDR (10/1/2010)
             Case 17-81026          Doc 41   Filed 03/08/19 Entered 03/08/19 14:36:08      Desc Main
                                               Document     Page 5 of 9
 NOTFILED   Syncb/Lord & Taylor          7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Community America Cr         7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Synchrony Bank/Sams Club     7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Target                       7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Synchrony Bank/Lord & Taylor 7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Chase Card                   7100-000       15,099.00   N/A              N/A               0.00

 NOTFILED   Am ex                        7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Bank Of America              7100-000        9,487.00   N/A              N/A               0.00

 NOTFILED   Comenity Bank/Carsons        7100-000          168.00   N/A              N/A               0.00

 NOTFILED   Comenity Capital/jjill       7100-000            0.00   N/A              N/A               0.00

 TOTAL GENERAL UNSECURED                               $44,392.00   $19,785.67   $19,785.67        $480.82
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                       Case 17-81026                  Doc 41      Filed 03/08/19 Entered 03/08/19 14:36:08                                 Desc Main
                                                                    Document     Page 6 of 9
                                                                                                                                                              Exhibit 8


                                                                            Form 1                                                                            Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-81026                                                               Trustee:        (330420)     JAMES E. STEVENS
Case Name:          KUPITZ, PEGGY BOND                                              Filed (f) or Converted (c): 04/29/17 (f)
                                                                                    §341(a) Meeting Date:        06/08/17
Period Ending: 12/12/18                                                             Claims Bar Date:             09/14/17

                                  1                                 2                          3                      4              5                    6

                     Asset Description                           Petition/            Estimated Net Value         Property      Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                  and Other Costs)                                          Remaining Assets

 1        4215 White Ash Road, Crystal Lake, IL                    99,103.50                           0.00                                0.00                   FA

 2        Cash                                                           50.00                         0.00                                0.00                   FA

 3        Checking: American Community Bank                             500.00                         0.00                                0.00                   FA

 4        Household Goods                                           2,500.00                           0.00                                0.00                   FA

 5        Television: Samsung, Sanyo                                    175.00                         0.00                                0.00                   FA

 6        Cellphone                                                      50.00                         0.00                                0.00                   FA

 7        4 Walkers                                                     100.00                         0.00                                0.00                   FA

 8        Collectibles: Lladros                                     5,133.00                           0.00                                0.00                   FA

 9        Collectibles: 6 Holbien Prints                                450.00                         0.00                                0.00                   FA

10        1 Oil Painting by unknown artist                          Unknown                            0.00                                0.00                   FA

11        Clothes                                                       300.00                         0.00                                0.00                   FA

12        46" Oblong Freshwater Pearl Necklace                           50.00                         0.00                                0.00                   FA

13        14k gold diamond ring 1/2 ct center stone                 1,155.00                       1,155.00                              500.00                   FA
           See Order to Sell Assets entered November 29,
          2017

14        14k gold ladies necklace 38.1 grams                           535.00                         0.00                                0.00                   FA

15        24" 6.5 mm Pearl Necklace with white metal clasp              200.00                         0.00                                0.00                   FA

16        14k gold rope chain w/ 3.40 ct round diamond              7,000.00                       7,000.00                           4,340.00                    FA
           See Orders to Sell Assets entered November 29,
          2017 and April 11, 2018.

17        200 Shares of Harp and Eagle                              Unknown                        Unknown          OA                     0.00                   FA
           See Order Abandoning Property entered August 22,
          2018.

18        2005 Chevrolet Equinox                                    2,137.50                           0.00                                0.00                   FA

19        12 year old cat                                                 0.00                         0.00                                0.00                   FA

 19      Assets       Totals (Excluding unknown values)          $119,439.00                    $8,155.00                            $4,840.00                 $0.00



      Major Activities Affecting Case Closing:




                                                                                                                               Printed: 12/12/2018 01:39 PM    V.14.14
                    Case 17-81026                    Doc 41       Filed 03/08/19 Entered 03/08/19 14:36:08                                   Desc Main
                                                                    Document     Page 7 of 9
                                                                                                                                                                 Exhibit 8


                                                                          Form 1                                                                                 Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-81026                                                           Trustee:       (330420)      JAMES E. STEVENS
Case Name:       KUPITZ, PEGGY BOND                                             Filed (f) or Converted (c): 04/29/17 (f)
                                                                                §341(a) Meeting Date:        06/08/17
Period Ending: 12/12/18                                                         Claims Bar Date:             09/14/17

                              1                                     2                      3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 31, 2017           Current Projected Date Of Final Report (TFR):       August 24, 2018 (Actual)




                                                                                                                                  Printed: 12/12/2018 01:39 PM    V.14.14
                        Case 17-81026                   Doc 41        Filed 03/08/19 Entered 03/08/19 14:36:08                                                 Desc Main
                                                                        Document     Page 8 of 9
                                                                                                                                                                                  Exhibit 9


                                                                                   Form 2                                                                                          Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:        17-81026                                                                          Trustee:            JAMES E. STEVENS (330420)
Case Name:          KUPITZ, PEGGY BOND                                                                Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******9266 - Checking Account
Taxpayer ID #: **-***7118                                                                             Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/12/18                                                                               Separate Bond: N/A

   1            2                            3                                       4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                  T-Code              $                   $       Account Balance
11/06/17                 Mitchell Busch                      purchase of chain and diamond                                                740.00                                   740.00
              {13}                                              Sale of Ring to Busch               500.00       1129-000                                                          740.00
                                                                Jewelers
              {16}                                              Sale of Rope Chain to               240.00       1129-000                                                          740.00
                                                                Busch Jewelers
11/30/17                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00              730.00
12/29/17                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00              720.00
01/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00              710.00
02/28/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00              700.00
03/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00              690.00
04/24/18      {16}       Clodius & Co.                       proceeds from sale of diamond                       1129-000              4,100.00                                   4,790.00
04/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00             4,780.00
05/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00             4,770.00
06/05/18      101        INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                        1.68             4,768.32
                                                             BALANCE AS OF 06/05/2018 FOR CASE
                                                             #17-81026, BOND #016018067
06/29/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00             4,758.32
07/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       10.00             4,748.32
10/24/18      102        JAMES E. STEVENS                    Dividend paid 100.00% on $1,210.00, Trustee         2100-000                                   1,210.00              3,538.32
                                                             Compensation; Reference:
10/24/18      103        Discover Bank                       Dividend paid 2.43% on $18,351.83; Claim#           7100-000                                      445.97             3,092.35
                                                             1; Filed: $18,351.83; Reference:
10/24/18      104        Capital One, N.A.                   Dividend paid 2.43% on $1,240.92; Claim# 2;         7100-000                                       30.16             3,062.19
                                                             Filed: $1,240.92; Reference:
10/24/18      105        U.S. Bankruptcy Court               COMBINED SMALL CHECK                                7100-001                                        4.69             3,057.50
10/24/18      106        Barrick, Switzer, Long, Balsley &   Combined Check for Claims#et_al.                                                               3,057.50                  0.00
                         Van Evera
                                                                Dividend paid 100.00%               165.00       3120-000                                                             0.00
                                                                on $165.00; Claim# ;
                                                                Filed: $165.00
                                                                Dividend paid 100.00%             2,892.50       3210-000                                                             0.00
                                                                on $2,892.50; Claim# ;
                                                                Filed: $2,892.50

                                                                                   ACCOUNT TOTALS                                      4,840.00             4,840.00                $0.00
                                                                                            Less: Bank Transfers                            0.00                 0.00
                                                                                   Subtotal                                            4,840.00             4,840.00
                                                                                            Less: Payments to Debtors                                            0.00
                                                                                   NET Receipts / Disbursements                       $4,840.00            $4,840.00



{} Asset reference(s)                                                                                                                          Printed: 12/12/2018 01:39 PM        V.14.14
                        Case 17-81026                Doc 41    Filed 03/08/19 Entered 03/08/19 14:36:08                                             Desc Main
                                                                 Document     Page 9 of 9
                                                                                                                                                                       Exhibit 9


                                                                          Form 2                                                                                       Page: 2

                                               Cash Receipts And Disbursements Record
Case Number:        17-81026                                                               Trustee:            JAMES E. STEVENS (330420)
Case Name:          KUPITZ, PEGGY BOND                                                     Bank Name:          Rabobank, N.A.
                                                                                           Account:            ******9266 - Checking Account
Taxpayer ID #: **-***7118                                                                  Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 12/12/18                                                                    Separate Bond: N/A

   1            2                       3                                   4                                              5                    6                  7

 Trans.     {Ref #} /                                                                                                  Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From            Description of Transaction              T-Code              $                  $       Account Balance


                                                                                                                             Net             Net                   Account
                                                                          TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                          Checking # ******9266                             4,840.00             4,840.00                 0.00

                                                                                                                           $4,840.00            $4,840.00                $0.00




{} Asset reference(s)                                                                                                               Printed: 12/12/2018 01:39 PM        V.14.14
